Exhibit 10.25

ASPEN INSURANCE HOLDINGS LIMITED

PERFORMANCE SHARE AWARD AGREEMENT

THIS AGREEMENT (the "Agreement"), is made effective as of the              day
of             , 2006 (hereinafter called the "Date of Grant"), between Aspen
Insurance Holdings Limited, a Bermuda corporation (hereinafter called the
"Company"), and              (hereinafter called the "Participant"):

RECITALS:

WHEREAS, the Company has adopted the Aspen Insurance Holdings 2003 Share
Incentive Plan, as amended from time to time (the "Plan"), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the performance shares provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

[spacer.gif] [spacer.gif] 1.  Grant of Performance Shares.    The Company hereby
awards to the Participant              Shares, payment of which is dependent
upon the achievement of certain performance goals more fully described in
Section 2 of this Agreement (the "Performance Shares").

[spacer.gif] [spacer.gif] 2.  Vesting.    The Performance Shares shall vest and
become payable only to the extent that the Return on Equity (calculated as
described in Section 2(a) below, the "ROE") targets and the service requirements
described below are achieved.

[spacer.gif] [spacer.gif] [spacer.gif]   (a) For purposes of this Agreement,
"ROE" shall be equal to net income determined under United States Generally
Accepted Accounting Principles ("US GAAP") after deduction of the cost of all
Awards granted under the Plan as a percentage of weighted average shareholders'
equity, which shall be determined by the Board based on the Company's audited
financials under US GAAP.

[spacer.gif] [spacer.gif] [spacer.gif]   (b) For purposes of this Agreement,
"2006 ROE Percentage" shall be equal to the Company's actual ROE for the fiscal
year ended December 31, 2006 (the "2006 Fiscal Year"), expressed as a percentage
of the ROE target for the 2006 Fiscal Year. The ROE target with respect to the
2006 Fiscal Year is set forth on Exhibit A, a copy of which is attached hereto
and incorporated herein by reference.

[spacer.gif] [spacer.gif] [spacer.gif]   (c) For purposes of this Agreement,
"2006-2008 ROE Percentage" shall be equal to the Company's simple average annual
ROE for the fiscal years ending December 31, 2006, December 31, 2007 and
December 31, 2008 (the "2006-2008 Fiscal Years"), expressed as a percentage of
the average annual ROE target for the 2006-2008 Fiscal Years. The average annual
ROE target for the 2006-2008 Fiscal Years is set forth on Exhibit A, a copy of
which is attached hereto and incorporated herein by reference.

[spacer.gif] [spacer.gif] [spacer.gif]   (d) Subject to the Participant's
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), a maximum
of one-third ( 1/3) of the Performance Shares awarded hereunder (the "2006 ROE
Award") shall be eligible for vesting ("Eligible Shares") upon the later of (i)
the date the Company's outside auditors complete the audit of the Company's
financial statements containing the information necessary to compute the
Company's ROE for the 2006 Fiscal Year or (ii) the date such ROE is approved by
the Board of Directors or an authorized committee thereof, but only to the
extent provided below:

1


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2006 ROE Percentage [spacer.gif] Percentage of Eligible Shares <
66.67% [spacer.gif] 0% 66.67% [spacer.gif] 10% 75% [spacer.gif] 32.50% 83.33%
[spacer.gif] 55% 91.67% [spacer.gif] 77.50% ≥100% [spacer.gif] 100% [spacer.gif]

Interim percentages to be interpolated linearly.

Notwithstanding the foregoing, if the Company's actual ROE for the 2006 Fiscal
Year is less than 10%, then none of the Performance Shares subject to the 2006
ROE Award shall be Eligible Shares.

[spacer.gif] [spacer.gif] [spacer.gif]   (e) Subject to the Participant's
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), a maximum
of two-thirds ( 2/3) of the Performance Shares awarded hereunder (the "2006-2008
ROE Award") shall be Eligible Shares upon the later of (i) the date the
Company's outside auditors complete the audit of the Company's financial
statements containing the information necessary to compute the Company's ROE for
the 2008 Fiscal Year or (ii) the date such ROE is approved by the Board of
Directors or an authorized committee thereof, but only to the extent provided
below:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2006-2008 ROE Percentage [spacer.gif] Percentage of Eligible Shares
< 66.67% [spacer.gif] 0% 66.67% [spacer.gif] 10% 75% [spacer.gif] 32.50% 83.33%
[spacer.gif] 55% 91.67% [spacer.gif] 77.50% ≥100% [spacer.gif] 100% [spacer.gif]

Interim percentages to be interpolated linearly.

Notwithstanding the foregoing, if the Company's simple average annual ROE for
the 2006-2008 Fiscal Years is less than 10%, then none of the Performance Shares
subject to the 2006-2008 ROE Award shall be Eligible Shares.

[spacer.gif] [spacer.gif] [spacer.gif]   (f) Subject to the Participant's
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), all
Eligible Shares shall become vested upon the later of (i) the date the Company's
outside auditors complete the audit of the Company's financial statements
containing the information necessary to compute the Company's ROE for the 2008
Fiscal Year or (ii) the date such ROE is approved by the Board of Directors or
an authorized committee thereof.

[spacer.gif] [spacer.gif] [spacer.gif]   (g) In connection with any event
described in Section 10(a) of the Plan or in the event of a change in applicable
accounting rules, the Committee shall make such adjustments in the terms of the
Performance Shares, including but not limited to the ROE targets, if any, as it
shall determine shall be necessary to equitably reflect such event in order to
prevent dilution or enlargement of the potential benefits of the Performance
Shares. The Committee's determination as to any such adjustment shall be final.

[spacer.gif] [spacer.gif] [spacer.gif]   (h) If the Participant's Employment
with the Company is terminated for any reason, the Performance Shares shall, to
the extent not then vested, be canceled by the Company without consideration.

[spacer.gif] [spacer.gif] [spacer.gif]   (i) [Any Performance Shares that do not
become Eligible Shares by reason of the Company's failure to achieve an ROE
Percentage as set forth above shall immediately be forfeited without
consideration.]

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 3.  Payment.

[spacer.gif] [spacer.gif] [spacer.gif]   (a) The Company shall deliver to the
Participant one Share for each vested Performance Share, less any Shares
withheld in accordance with the provisions of Section 7. Any fractional share
will be rounded down to the nearest whole Share and the remainder forfeited.

[spacer.gif] [spacer.gif] [spacer.gif]   (b) Except as otherwise provided in the
Plan, vested Performance Shares shall be paid to the Participant as soon as
practicable after the date such Performance Shares become vested..

[spacer.gif] [spacer.gif] [spacer.gif]   (c) When Performance Shares are paid,
the Company shall issue certificates in the Participant's name for such.
However, the Company shall not be liable to the Participant for damages relating
to any delays in issuing the certificates to him, any loss of the certificates,
or any mistakes or errors in the issuance of the certificates or in the
certificates themselves.

[spacer.gif] [spacer.gif] 4.  No Right to Continued Employment.    The granting
of the Performance Shares evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to continue the Employment of the
Participant and shall not lessen or affect the Company's or its Affiliate's
right to terminate the Employment of such Participant.

[spacer.gif] [spacer.gif] 5.  Legend on Certificates.    The certificates
representing the Shares paid in settlement of Performance Shares shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the U.S. Securities and Exchange Commission, any stock exchange upon which
such Shares are listed, and any applicable laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

[spacer.gif] [spacer.gif] 6.  Transferability.    The Performance Shares may not
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. For avoidance of doubt, Shares issued to the
Participant in payment of vested Performance Shares pursuant to Section 3 hereof
shall not be subject to any of the foregoing transferability restrictions.

[spacer.gif] [spacer.gif] 7.  Withholding.    The Participant may be required to
pay to the Company or any Affiliate and the Company shall have the right and is
hereby authorized to withhold, any applicable withholding taxes in respect of
Performance Shares and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

[spacer.gif] [spacer.gif] 8.  Securities Laws.    Upon the acquisition of any
Shares pursuant to settlement of Performance Shares, the Participant will make
or enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.

[spacer.gif] [spacer.gif] 9.  Bermuda Government Regulations.    No Shares shall
be issued pursuant to this Agreement unless and until all relevant licenses,
permissions and authorizations required to be granted by the Government of
Bermuda, or by any authority or agency thereof, shall have been duly received.

[spacer.gif] [spacer.gif] 10.  Notices.    Any notice necessary under this
Agreement shall be addressed to the Company in care of its Secretary at the
principal executive office of the Company and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.

[spacer.gif] [spacer.gif] 11.  Choice of Law.    THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA, without regard
to conflicts of laws principles.

3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 12.  Performance Shares Subject to the Plan.    By
entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan. The Performance Shares are
subject to the Plan (including without limitation the arbitration provision),
and the terms and provisions of the Plan, as it may be amended from time to
time, are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.

[spacer.gif] [spacer.gif] 13.  Rights as a Shareholder.    The Participant shall
have no rights as a shareholder, and shall not receive dividends, with respect
to any Performance Shares until the Performance Shares have been paid out and
Share certificates have been issued to the Participant.

[spacer.gif] [spacer.gif] 14.  Fiscal Year.    If the Company's fiscal year is
changed to other than a calendar year, the references to calendar year in this
Agreement shall be adjusted to appropriately reflect the change.

[spacer.gif] [spacer.gif] 15.  Signature in Counterparts.    This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

ASPEN INSURANCE HOLDINGS LIMITED

By:                                                                                

AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:

                                                                                
Participant

5


--------------------------------------------------------------------------------
